Citation Nr: 0823460	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-40 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1970 to October 
1983 and from March 1984 to January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
RO.  

In a February 2004 statement, the veteran filed a new claim 
of service connection for tinnitus.  Though the veteran 
labeled his statement a "Notice of Disagreement," the 
letter serves as a new claim to reopen because it was filed 
after a year had elapsed since a February 2001 rating 
decision which denied service connection for tinnitus.  

As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The service-connected bilateral hearing disability is not 
shown to be manifested by worse than a Level I impairment of 
auditory acuity in either ear.  


CONCLUSION OF LAW

The criteria for the assignment of compensable rating for the 
service-connected bilateral high frequency hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 
including Diagnostic Code 6100 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
bilateral hearing loss, and no further assistance is required 
to comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claim in this regard.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Prinicpi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

VCAA notification does not require an analysis of the 
evidence already contained in the record or any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
April 2003 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the January 2003 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores.  Specifically, the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened. 

However, the January 2003 VCAA letter did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, he has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced the veteran. See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claims. See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

In this regard, the Board notes that in his December 2005 VA 
Form 9, the veteran stated that he "[did] not dispute the 
results of the audiograms or the procedures for arriving at 
the average puretone threshold for each ear or the 38 CFR § 
4.85 guidelines."  

In addition, the October 2005 Statement of the Case contained 
the diagnostic codes relevant to the veteran's claim.  These 
documents reflect actual knowledge of the evidence necessary 
to substantiate his claims and the relevant diagnostic 
criteria for an increase in rating.  

Moreover, the veteran's July 2005 VA examination included 
audiological testing of both ears that parallel the relevant 
diagnostic criteria contained in 38 C.F.R. §§ 4.85 which is 
applicable in the case at hand. This testing reflects that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claim in this case.  

The Board is aware that the veteran's increased evaluation 
claim was not readjudicated following the initial 
notification of diagnostic criteria in the October 2005 
Statement of the Case, such as in a Supplemental Statement of 
the Case. Nevertheless, for the reasons described above, the 
Board finds that any notice errors with regard to the second 
and third requirements of Vazquez-Flores are not prejudicial, 
inasmuch as they did not affect the "essential fairness of 
the adjudication." Sanders v. Nicholson, 487 F.3d at 889.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision. Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as it is here, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Staged ratings are, however, appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a July 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  In August 2002, the veteran filed 
the instant claim for increase.  In an April 2003 rating 
decision, the noncompensable evaluation for the service 
connected bilateral hearing loss was continued.  After the 
veteran sent additional evidence with his August 2003 Notice 
of Disagreement, the RO again continued the noncompensable 
evaluation for the service connected bilateral hearing loss.  

In an August 2003 audiogram, the veteran reported routine 
noise exposure during service.  On examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
20
35
55
LEFT

20
15
40
70

The average pure tone threshold in decibels was 34 for the 
right ear and 36 for the left ear.  

In a July 2005 VA examination, the veteran reported routine 
noise exposure during service and decreased hearing since 
service.  The veteran also reported receiving a stapedectomy 
in his right ear during service and that, after temporary 
improvement, his hearing worsened.

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
20
35
55
LEFT

10
10
50
65

The average pure tone threshold in decibels was 34 for the 
right ear and 34 for the left ear.  His speech recognition 
ability was 100 percent correct in the right ear and 96 
percent correct in the left ear.  

The examiner diagnosed the veteran with moderately-severe 
high frequency conductive hearing loss in the right ear and 
moderate to moderately-severe high-frequency mixed hearing 
loss in the left ear.  

The RO has assigned a no percent rating for the veteran's 
bilateral high frequency hearing loss in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000 and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2005).  

Table VIA is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

In this case, the August 2003 audiogram showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 34 decibels for the right ear and 
36 decibels for the left ear.

Under Table VIA of 38 C.F.R. §4.85, these findings are 
consistent with results that would equate to Level I hearing 
acuity in each ear.  These results translate to a rating of 
no percent.  Diagnostic Code 6100.  

In addition, the July 2005 VA audiology examination showed 
that the average decibel threshold (for the frequencies of 
1000, 2000, 3000 and 4000 hertz) was 34 decibels for the 
right ear, with speech discrimination of 100 percent.  The 
average decibel threshold for the left ear was 34 decibels, 
with speech discrimination of 96 percent.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity for each ear.  These results translate 
to a rating of no percent.  Diagnostic Code 6100.  

Overall, the evidence is against the veteran's claim for a 
compensable evaluation for the service-connected bilateral 
hearing loss, and the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An increased, compensable evaluation for the service-
connected bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


